Appeal by an employer and its insurance carrier from decision and award of workmen’s compensation made to claimant respondent. The only questions presented are whether claimant sustained an injury-producing accident which arose out of and in the course of his employment and whether such an accident produced the compensated injuries. These have been found to have consisted of a coronary occlusion induced by prior episodes of accident which arose out of and in the course of his employment. Such findings are sustained by evidence. Decision and award affirmed, with one bill of costs to the Workmen’s Compensation Board and the claimant-respondent, to be divided equally, with disbursements to each. All concur.